DETAILED ACTION
The Action is responsive to Applicant’s Application filed June 17, 2019.
Please note claims 1-20 are pending. 

Drawings
The drawings, filed June 17, 2019 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed June 17, 2019, October 24, 2019 and February 19, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al. (US Pub. No. 2009/0177563)

Regarding claim 1, Bernstein teaches a method for recycling order identifiers, the method comprising:
‘in an order management system that utilizes an order database, the order management system including at least one processor and a memory’ as an order information system containing an database, processor and memory (¶0061, 57, 76)
‘selecting, using an order block data structure, an order slot identifier from a range of order slot identifiers usable in a database partition of the order database, wherein the order slot identifier is reusable’ as a groups or pools of limited use account identifiers assigned to entities identified by a master account, wherein the limited use account identifiers are reusable (¶0050, 102)
‘storing order data for an order in the database partition using the order slot identifier’ as storing data including an identifier correlated with the owner of the data (¶0064)
‘purging the order data in the database partition’ as deleting the stored data (¶0064)
‘modifying, periodically or aperiodically, the order block data structure to indicate that the order slot identifier is available for reuse, wherein the order block data structure indicates a recycle count associated with usage’ as an indication of whether the transaction is settled and the limited user account identifier is available for reuse (¶0114)

Regarding claim 2, Bernstein teaches ‘wherein the order block data structure represents data from one or more database partitions.’ (¶0062)

Regarding claim 10, Bernstein teaches a system for recycling order identifiers, the system comprising:
‘at least one processor; a memory; and an order management system (OMS) that utilizes an order database, wherein the OMS is implemented using the at least one processor and the memory, wherein the OMS is configured for:’ as an order information system containing an database, processor and memory (¶0061, 57, 76)
selecting, using an order block data structure, an order slot identifier from a range of order slot identifiers usable in a database partition of the order database, wherein the order slot identifier is reusable’ as a groups or pools of limited use account identifiers assigned to entities identified by a master account, wherein the limited use account identifiers are reusable (¶0050, 102)
‘storing order data for an order in the database partition using the order slot identifier’ as storing data including an identifier correlated with the owner of the data (¶0064)
‘purging the order data in the database partition’ as deleting the stored data (¶0064)
‘and modifying, periodically or aperiodically, the order block data structure to indicate that the order slot identifier is available for reuse, wherein the order block data structure indicates a recycle count associated with usage’ as an indication of whether the transaction is settled and the limited user account identifier is available for reuse (¶0114)

Regarding claim 11, Bernstein teaches ‘wherein the order block data structure represents data from one or more database partitions.’ (¶0062)

Regarding claim 19, Bernstein teaches a non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer cause the computer to perform steps comprising:
‘selecting, using an order block data structure, an order slot identifier from a range of order slot identifiers usable in a database partition of an order database, wherein the order slot identifier is reusable’ as a groups or pools of limited use account identifiers assigned to entities identified by a master account, wherein the limited use account identifiers are reusable (¶0050, 102)
‘storing order data for an order in the database partition using the order slot identifier’ as storing data including an identifier correlated with the owner of the data (¶0064)
‘purging the order data in the database partition’ as deleting the stored data (¶0064)
‘modifying, periodically or aperiodically, the order block data structure to indicate that the order slot identifier is available for reuse, wherein the order block data structure indicates a recycle count associated with usage’ as an indication of whether the transaction is settled and the limited user account identifier is available for reuse (¶0114)

Regarding claim 20, Bernstein teaches ‘wherein the order block data structure represents data from one or more database partitions.’ (¶0062)

Allowable Subject Matter
Claims 3-9, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166